Citation Nr: 1422070	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-33 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus.

2.  Entitlement to an increased evaluation for service-connected degenerative disc disease of the lumbar spine.

3.  Entitlement to an increased evaluation for service-connected tinea cruris.

4.  Entitlement to an increased evaluation for service-connected residuals of rhinoseptoplasty.

5.  Entitlement to an increased evaluation for service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation.

6.  Entitlement to an increased evaluation for service-connected laceration of the left thumb.

7.  Entitlement to service connection for status post avulsion fracture of the left fifth metatarsal.

8.  Entitlement to service connection for sprain of the left knee. 


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from March 1996 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision.

In a February 2012 rating decision, the RO assigned a 100 percent evaluation, effective August 26, 2011, to the Veteran's service-connected status post gunshot wound of the left foot with post traumatic changes, degenerative arthritis and hallux valgus based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned to this disability, effective October 1, 2011.  Since the RO did not assign the maximum disability rating possible for the entire period of time on appeal, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

These issues were remanded by the Board for further development in July 2013.  The requested actions were taken, and there has been substantial compliance with the remand directives with regard to the claims not being remanded in this determination.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and the Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased evaluation for service-connected tinea cruris and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's  service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus is manifested by complaints of pain, stiffness, weakness, and endurance issues when standing and walking. 

2.  The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by complaints of pain and limitation of motion, and causes no neurological impairment.

3.  The Veteran's service-connected residuals of rhinoseptoplasty is manifested by complaints of difficulty breathing.

4.  The Veteran's service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation is manifested by complaints of stiffness, pain, and a weakened grip, as well as scar that is not painful, unstable, or deep, and does not cause limited motion.

5.  The Veteran's service-connected laceration of the left thumb is manifested by a well-healed 1.5 inch scar, which is not tender, does not cause limitation of motion, and is essentially without symptoms. 

6.  The Veteran has no current residuals of the in-service fracture of the left metatarsal.


CONCLUSIONS OF LAW

1.  For the periods of December 30, 2007, to August 25, 2006, and October 1, 2011, to the present, the criteria for a disability rating in excess of 20 percent for service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus have not been met.  This disability is already assigned the maximum 100 percent rating for the period of August 26, 2011, to September 30, 2011.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).
3.  The criteria for a compensable evaluation for service-connected residuals of rhinoseptoplasty have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159 , 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6502 (2013). 

4.  The criteria for a compensable evaluation for service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.321, 4.71a, Diagnostic Code 5230, 4.118, Diagnostic Code 7805 (2008, 2013).

5.  The criteria for a compensable evaluation for service-connected laceration of the left thumb have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.321, 4.118, Diagnostic Codes 7805 (2008, 2013).

6.  Residuals of an avulsion fracture of the left fifth metatarsal were not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in December 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

Additionally, since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned for the Veteran's service connection claims are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a)  notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  As such, the Board finds that the record contains sufficient evidence to make a decision on the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  With regard to his claim for entitlement to service connection for status post avulsion fracture of the left fifth metatarsal, the Veteran was scheduled for a VA examination in September 2013.  The Veteran failed to report for this examination.  He did not show good cause for his failure to report for this examination, nor did he request that it be rescheduled.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As an attempt was made to schedule the Veteran for an appropriate VA examination, and he failed to report for this examination with no good cause shown, the duty to assist has been satisfied with this regard.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

With respect to the Veteran's service-connected residuals of rhinoseptoplasty and service-connected laceration of the left thumb, this issue was remanded in July 2013 in part to provide the Veteran a VA examination with regard to these claims.  The Veteran was scheduled for September 2013 VA examinations, for which he failed to report.  Therefore, as an attempt was made to schedule the Veteran for appropriate VA examinations, and he failed to report for these examinations with no good cause shown, the duty to assist has been satisfied with this regard.

With regard to the Veteran's service-connected left foot gunshot wound disability, lumbar spine disability, and right fifth finger disability, the Veteran was provided VA examinations in July 2013.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Veteran can establish service connection if there is a continuity of symptomatology since service for chronic diseases.
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1  (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119   (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an increased rating for service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus.

In a May 2008 rating decision, the RO granted service connection for status post gunshot wound, left foot with post traumatic changes, degenerative arthritis and hallux valgus and assigned a 20 percent effective December 30, 2007, under Diagnostic Codes 5010-5283.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  In a February 2012 rating decision, the RO assigned a 100 percent evaluation, effective August 26, 2011, to this disability based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned to this disability, effective October 1, 2011.  The Veteran is seeking entitlement to increased ratings.  The Board notes that, with regard to the below discussion, the period of time on appeal will include December 30, 2007, to August 25, 2011, and October 1, 2011, to the present.  As the Veteran's disability was rated at 100 percent for the period of August 26, 2011, to September 30, 2011, and this is the maximum disability rating available, the Board need not consider whether an increased rating is warranted for that time period.

In a November 2013 rating decision, the RO assigned a separate noncompensable evaluation for scars of the left foot under Diagnostic Code 7805, effective December 30, 2007, as related to service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus.  While the claims file does not reflect that the Veteran has appealed this decision, the Board will evaluate this rating as well, given that it is associated with his service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2013).

Diagnostic Code 5283 covers malunion or nonunion of the tarsal or metatarsal bones.  A 10 percent rating is assigned when the disability is moderate.  A moderately severe disability warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A note to Diagnostic Code 5283 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2013).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45  provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA examination in January 2008.  He was noted as having an entrance gunshot wound with a 2-inch long and half-inch wide scar, which was not tender and was well healed.  The exit wound was hard to see at the bottom.  The Veteran complained of pain while standing and walking over the front and ball of the foot, and stiffness, weakness, and endurance while standing and walking.  There was no swelling, heat, or redness.  Examination revealed no objective evidence of painful motion, swelling, or instability.  Tenderness and weakness were noted.  X-ray reports revealed no evidence of acute injury or destructive process.  There is residual deformity of the midshaft of the second and third metatarsal with numerous adjacent metallic fragments consistent with prior gunshot wound and post-traumatic changes.  The remaining bones and joints and soft tissues were unremarkable.

The Veteran underwent another VA examination in January 2012.  It was noted that the Veteran suffered a self-inflicted, non-suicidal attempt, gunshot wound to his left foot while cleaning his weapon while stationed in Balad Iraq.  He had not been able to return to running like he wished to, and was experiencing more discomfort and decreased range of motion.  He was, at the time, still able to walk, and could run some distances after walking and warming up, but with pain.  The examiner noted that this disability was moderately severe.  The examiner also noted that, on August 26, 2011, the Veteran had a modified Austin bunionectomy of the left foot, and a modified Weil fourth metatarsal osteotomy of the left foot.  The Veteran complained of some worsening of pain along the metatarsal head region and some loss of sensation in the area.  He reported some callous formation recurring, and had this dealt with by shaving at some visits.  He used BC's as needed for discomfort.  The Veteran was noted as having metatarsalgia of the left foot.  The Veteran was noted as having hallux valgus of the left foot.  X-rays revealed progressive healing of multiple fractures of the left foot.  This foot condition did not impact his ability to work.  

The Veteran underwent another VA examination in July 2013.   He reported no changes since his last examination.  The examiner noted that the Veteran had a scar that was not greater than 6 square inches.  The Veteran was noted as having hammertoes and hallux valgus with mild or moderate symptoms.  He did not have hallux rigidus, acquired claw foot, bilateral weak foot, or malunion or nonunion of tarsal or metatarsal bones.  The Veteran was noted as having degenerative or traumatic arthritis of the left foot.  The examiner noted that the Veteran's foot disability impacted his ability to work.  The examiner noted that DeLuca provision could not be clearly delineated during a flare up.  The Veteran could have further limitation in range of motion, amount of pain, and functional capacity.  The examiner was unable to estimate the additional loss of range of motion, amount of pain and decrease in functional capacity during flare up without resorting to mere speculation.  He could detect no objective evidence of weakness, incoordination, fatigue or lack of endurance.
The Veteran also underwent a VA scar examination in July 2013.  The Veteran was noted as having a status post bunionectomy scar, a status post gunshot wound injury dorsum left foot, and a status post gunshot wound left foot lateral dorsum left foot scar.  None of these scars were noted as painful or unstable.  The scars were noted as being 1.11 by .01 centimeters, 2.7 by .05 centimeters, and 3.7 by .01 centimeters.  All are linear. 

The Board has also reviewed the VA treatment records.  Specifically, in a May 2009 VA treatment record, the Veteran complained of balance issues with his great toe and reported a bunion was starting to form.  An April 2011 VA treatment record noted that the Veteran was able to run marathons, although with some considerable amount of pain.  His chief complaint was difficulty walking barefoot across a hard floor.  An August 2011 surgery noted revealed that the Veteran underwent a modified Austin bunionectomy and Weil 4th metatarsal osteotomy of the left foot.  An October 2011 VA treatment record noted that the Veteran has had chronic foot pain since service and that he underwent foot surgeries in June 2005 and October 2011. 

The Board notes that gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.  Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In this case, the Board notes that the resulting disability from the Veteran's gunshot wound is already assigned a 20 percent rating under the criteria for rating disabilities of the foot.  In order for the Veteran to receive a higher evaluation under the criteria for muscle injuries of the foot and leg, the Veteran's disability would have to be severe in nature.  

There is no medical evidence of record demonstrating that residual muscle injuries related to the Veteran's gunshot wound of the foot are severe.  An April 2011 VA treatment record noted that the Veteran is able to run marathons.  At the January 2012 VA examination, it was noted that the Veteran was, at that time, still able to walk, and could run some distances after walking and warming up, but with pain.  While the medical evidence of record reflects that the Veteran experiences pain while standing and walking, there is nothing in the records to reflect that the symptoms associated with this disability are severe in nature.  As such, the Veteran's disability would not receive a higher evaluation if rated under the diagnostic criteria for evaluating muscle injuries of the foot and leg.  38 C.F.R. § 4.73, Diagnostic Codes 5310-5312.  The Board will, therefore, proceed to evaluate this disability as it has been evaluated by the AOJ, under the rating criteria used to evaluate scars and disabilities of the foot.

With regard to Diagnostic Code 5010,  The Board notes that the Veteran has been noted as having post-traumatic changes.  As noted, a 10 percent rating is assigned under Diagnostic Code 5010 when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  However, this is not the case here, as the Veteran is already receiving a compensable evaluation under Diagnostic Code 5283 for symptoms that include functional loss.  As such, an increased evaluation is not warranted under Diagnostic Code 5010.
With respect to assigning an evaluation in excess of 20 percent under Diagnostic Code 5283, there is no indication in the evidence of record that the Veteran's left foot disability would be considered severe under this diagnostic code so as to warrant a 30 percent evaluation.  As discussed above, an April 2011 VA treatment record noted that the Veteran is able to run marathons.  At the January 2012 VA examination, it was noted that the Veteran was, at that time, still able to walk, and could run some distances after walking and warming up, but with pain.  While the medical evidence of record reflects that the Veteran experiences pain while standing and walking, there is nothing in the record to reflect that the symptoms associated with this disability are severe in nature.  As such, an increased evaluation is not warranted under Diagnostic Code 5283.  
 
For the same reasons, the Board finds that a 30 percent evaluation is not warranted for the Veteran's disability under Diagnostic Code 5284, which evaluates foot injuries, other.

However, the Board will consider whether the Veteran is entitled to a higher disability rating under the remaining diagnostic codes relating to the feet.

With regard to assigning increased evaluations under Diagnostic Codes 5279 and 5280, Diagnostic Code 5279 provides 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral, and Diagnostic Code 5280 provides a 10 percent evaluation for hallux valgus, unilateral, operated with resection of the metatarsal head, and severe, if equivalent to amputation of the great toe.  The Veteran is already assigned a 20 percent rating for his foot disability.  While the Board has considered assigning separate 10 percent ratings under these diagnostic codes in addition to any rating assigned under Diagnostic Code 5283, there is simply no evidence of record reflecting that the Veteran experiences additional symptoms for which he is not already compensated. Therefore, separate ratings are not available under Diagnostic Codes 5279 and 5280.

With regard to assigning a compensable evaluation under Diagnostic Code 5282,  there is no evidence of record reflecting that the Veteran has hammertoes of all toes.  As such, a separate compensable evaluation is not warranted under this diagnostic code.  

Additionally, the Veteran has not been granted service connection for flatfoot (Diagnostic Code 5276), hallux rigidus (Diagnostic Code 5281), and acquired claw foot (pes cavus) Diagnostic Code 5278.  Further, the evidence of record does not reflect that the Veteran's service-connected condition manifests in weak foot so as to warrant an additional 10 percent rating under Diagnostic Code 5277.  As such, the Board finds that the remaining diagnostic codes relating to foot disabilities are essentially inapplicable in this case or would not provide for increased ratings under the circumstances.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5276-5284 (2013).  

The Board has considered assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca. However, there is no indication in the medical evidence of record that the Veteran experiences additional loss of range of motion of the left foot due to pain, fatigue, weakness, lack of endurance, or incoordination sufficient to warrant an increased evaluation.  Therefore, an increased evaluation is not warranted under Deluca. 

With respect to the scars of the left foot, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective October 23, 2008.  As such, the Board will consider the criteria in effect both prior to and after October 23, 2008.

With regard to the criteria in effect prior to the October 23, 2008, amendment, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  As the Veteran's service-connected disability being evaluated relates to the left foot, this diagnostic code is inapplicable. 

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  The evidence of record does not reflect that the Veteran's left foot scars are deep or cause limited motion.  As such, this diagnostic code in inapplicable.
Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and that do not cause limited motion. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  As the evidence of record does not reflect that the Veteran's left foot scars are 144 square inches, this diagnostic code is inapplicable. 

Diagnostic Code 7803 awards a 10 percent rating for superficial, unstable scars. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  According to Note (1) of this diagnostic code, an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  As the evidence of record does not reflect that the Veteran's left foot scars are unstable, this diagnostic code is also inapplicable. 

Diagnostic Code 7804 awards a 10 percent evaluation for a superficial scar that is painful upon examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  As the evidence of record does not reflect that the Veteran's left foot scars were painful upon examination, this diagnostic code is also inapplicable.

Diagnostic Code 7805 evaluates scars, other, based upon limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). As the evidence of record does not reflect that the Veteran's left foot scars result in limitation of function, this diagnostic code is inapplicable. 

The Board notes that there are no other relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected left foot scars under the criteria in effect prior to October 23, 2008.  As such, an increased evaluation for the Veteran's service-connected left foot scars is not warranted under these criteria. 

With regard to the criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  As the Veteran's service-connected scar is related to his foot, this diagnostic code is inapplicable. 

Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).  As the evidence of record does not reflect that the Veteran's scars are at least 6 square inches, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).  As the evidence of record does not reflect that the Veteran has a foot scar that is at least 144 square inches, a compensable evaluation is not warranted under this diagnostic code.

Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.

Diagnostic Code 7804 evaluate painful or unstable scars.  A 10 percent evaluation is awarded for one or two scars that are unstable or painful.  A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  As the Veteran's scars are not unstable or painful, an increased evaluation is not warranted under Diagnostic Code 7804.

Finally, Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804. This diagnostic code notes that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-4, should be evaluated under an appropriate diagnostic code. 

However, the Board notes that there are no relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected left foot scars, other than those which have already been discussed above.  Additionally, there are no other diagnostic criteria apart from the skin diagnostic codes under which the Veteran could obtain a compensable evaluation for his service-connected left foot scars.  As such, a compensable evaluation is not warranted for the Veteran's service-connected left foot scars for any period of time on appeal.

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied here.  With respect to the Veteran's associated scars, these scars have no essentially no symptoms.  As such, there is nothing exceptional or unusual about the Veteran's scars of the left foot.  The Veteran's service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus is manifested by complaints of pain, stiffness, weakness, and endurance issues.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the feet, as well as the provisions under Deluca and under 38 C.F.R. §§ 4.40  or 4.45, provide disability ratings on the basis of the overall severity of the disability, to include subjective complaints.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5283 (2013).  Given the ways in which the rating schedule contemplates foot disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claims for increased ratings, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application. Fenderson, supra.

2.  Entitlement to an increased evaluation for service-connected degenerative disc disease of the lumbar spine.

In a May 2008 rating decision, the RO granted service connection for degenerative disc disease of lumbar spine (claimed as chronic lumbosacral strain) and assigned an evaluation of 10 percent effective December 30, 2007, under Diagnostic Code 5242.  The Veteran is seeking an increased rating.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

According to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

According to Note (2), for VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA examination in January 2008.  Upon examination, the Veteran reported a history of decreased motion and pain, but not fatigue, stiffness, weakness, or spasms.  The Veteran reported sharp and aching pain that lasted hours on a daily basis.  The Veteran reported that he felt that he suffered an additional 25 percent loss of function during a flare-up.  Examination revealed no spasm, atrophy, tenderness, or weakness.  There was pain with motion and guarding bilaterally.   There was no spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There were no abnormal spinal contours.  Gait was normal.  Motor examination revealed active movement against full resistance in all regards.  Detailed sensory examination was normal in all regards.  Detailed reflex examination was normal in all regards.  There was no ankylosis.  With regard to range of motion, the Veteran's flexion was recorded as 0-65 degrees with no limitation on repetitive use, extension was 0-14 degrees with no limitation on repetitive use, left lateral flexion was 0 to 13 degrees with limitation of motion on repetitive use to 7 degrees due to pain, right lateral flexion was 0 to 14 degrees with no limitation of motion on repetitive use, left rotation of 0 -18 degrees with limitation on repetitive use to16 degrees due to lack of coordination, and right rotation of 0-13 degrees with no limitation of motion on repetitive use.  Considering limitation of motion at the point where pain begins, this equals a combined range of motion at 129 degrees.

The Veteran underwent another VA examination in July 2013, at which he reported a constant sharp, aching, hard, throbbing pain in the lower back.  He stated that the pain intensity at the time of examination was a 5 on a scale of 0-10 but would flare daily to a 7 or 8.  He stated the pain began in the lower back but did not radiate.  He reported tightening of his lower back muscles, and that pain was aggravated by bending, walking or standing, and was relieved by rest.  He reported spasms and denied bowel or bladder problems and erectile dysfunction.  The Veteran had not been hospitalized or ordered to bed rest in the previous 12 months for this condition.  The Veteran reported that his back condition did not limit his ability to do his job.

Gait was normal but slow and deliberate.  Lumbar paraspinal muscle appeared symmetrical.  There was no atrophy.  There was no pain on palpation and no stiffness or tightness noted.  Upon examination, the Veteran had a flexion of 90 degrees or greater with no objective evidence of painful motion, an extension of 30 degrees or greater with no objective evidence of painful motion,  right and left lateral flexion of 30 degrees or greater with no objective evidence of painful motion, and a right and left lateral rotation of 30 degrees or greater with no objective evidence of painful motion.  After repetitive-use testing with 3 repetitions, there was no change in the Veteran's ranges of motion.  This represents fully normal range of motion, at 240 degrees combined.  The examiner noted no functional loss and/or functional impairment of the thoracolumbar spine.  The examiner noted no guarding or muscle spasm and no localized tenderness or pain to palpation for joints and/or soft tissue.  The Veteran was noted as having normal strength with regard to bilateral hip flexion and extension, ankle plantar flexion and dorsiflexion, and great toe extension.  Deep tendon reflexes were normal with regard to the bilateral knees and ankles.  Sensation to light touch testing was normal in all regard.  There were no signs of radiculopathy and no other neurologic abnormalities or findings.  The Veteran did not have intervertebral disc syndrome. 

The examiner noted that DeLuca provision could not be clearly delineated during a flare up.  The Veteran could have further limitation in range of motion, amount of pain, and functional capacity.  The examiner was unable to estimate the additional loss of range of motion, amount of pain, and decrease in functional capacity during flare up without resorting to mere speculation.  He could detect no objective evidence of weakness, incoordination, fatigue or lack of endurance.  The Veteran was able to perform all range of motions without limitation.  The examiner opined that the Veteran's service-connected degenerative arthritis of the spine was mild, although constant.

The Board has also reviewed pertinent VA treatment records.  A February 2008 VA treatment record noted low back pain without radiculopathy.  

With regard to assigning an evaluation in excess of 10 percent, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record for this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bed rest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

The claims file contains no clinical evidence of neurologic abnormalities related to the Veteran's lumbar spine condition.  As such, an increased rating is not warranted under Note (1).    

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for any period of time on appeal, the Board notes that the January 2008 VA examination noted additional limitation of motion on repetitive use with some ranges of motion.  However, even considering these additional ranges of motion, the Veteran's lumbar spine disability does not meet the criteria for an evaluation in excess of 10 percent.  While the Veteran reported at the January 2008 VA examination that he felt that he suffers an additional 25 percent loss of function during a flare-up, there is no objective evidence to support this assertion.  The repetitive testing reflected a decrease in motion, but his combined range of motion was still 129 degrees, over that contemplated by the higher rating.  The July 2013 VA examiner noted there was no change in the Veteran's ranges of motion after 3 repetitions.  The July 2013 examiner noted that DeLuca provision could not be clearly delineated during a flare up.  The Veteran could have further limitation in range of motion, amount of pain, and functional capacity.  However, the examiner was unable to estimate the additional loss of range of motion, amount of pain, and decrease in functional capacity during flare up without resorting to mere speculation.  He could detect no objective evidence of weakness, incoordination, fatigue or lack of endurance.  The Veteran was able to perform all range of motions without limitation and pain.  Therefore, as there is no objective evidence of record reflecting that the Veteran suffers additional functional loss from subjective complaints, such as pain, an increased evaluation is not available under 38 C.F.R. §§ 4.40  or 4.45 or under the provisions of Deluca.

Regarding an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), the first Thun element is not satisfied here.  The Veteran's service-connected lumbar spine disability is manifested by complaints of pain and limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine, as well as the provisions under Deluca and under 38 C.F.R. §§ 4.40  or 4.45, provide disability ratings on the basis of limitation of motion and complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).  Given the ways in which the rating schedule contemplates complaints of pain and limitation of motion for lumbar spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected lumbar spine because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected lumbar spine disability has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board concludes that the preponderance of the evidence is against assigning an increased rating for any period of time on appeal for the Veteran's service-connected degenerative disc disease of the lumbar spine.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

3.  Entitlement to an increased evaluation for service-connected residuals of rhinoseptoplasty.

A noncompensable evaluation is currently assigned to the Veteran's residuals of a rhinoseptoplasty, effective December 30, 2007, under Diagnostic Code 6502. The Veteran is seeking an increased rating. 

Under Diagnostic Code 6502, a rating of 10 percent is assigned for deviation of the nasal septum, traumatic only, with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2013).  This is the maximum evaluation allowed under this diagnostic code. Id.  

The Board notes that the Veteran underwent a VA respiratory examination for his residuals of rhinoseptolasty in January 2008.  The Veteran reported difficulty breathing and indicated that he received no treatment for his problems.  Spirometry was noted as within normal limits.  TLC was increased by 150 percent.  Diffusion capacity was within normal limits.  X-rays revealed well-developed and well-aerated sinuses with no abnormal fluid levels, abnormal opacity, or mucosal thickening seen.  Soft tissues were noted as unremarkable, and the adjoining bony structures were unremarkable.  The examiner diagnosed the Veteran with residuals of rhinoseptoplasty, normal sinus x-ray, and normal PFT.

The Veteran also underwent a VA general medical examination in January 2008.  His nasal vestibule was noted as normal.  His septum was normal.  He had no obstruction and no polyps.

The Board has also reviewed the Veteran's VA treatment records.  A February 2008 VA treatment record noted complaints of constant nasal congestion/drainage, for which he took nothing.  Recent sinus films were normal. 

Upon review of all pertinent medical evidence, the Board finds that the evidence of record does not reflect that the Veteran has deviation of the nasal septum with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  As such, a compensable evaluation is not warranted under Diagnostic Code 6502.

The Board acknowledges the Veteran's assertion at the January 2008 VA examination that he has breathing problems and constant nasal congestion/drainage.  While the Board has considered all of the Veteran's lay assertions, the evidence of record simply does not reflect that the Veteran is entitled to an increased rating for this disability under any available diagnostic codes.  

Specifically, the General Rating Formula for Sinusitis provides a compensable evaluation for purulent discharge and crusting.  However, a compensable evaluation under this diagnostic code also requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; three to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence of record does not reflect that the Veteran meets these criteria.  As such, an increased rating is not warranted under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97 (2013).

Additionally, the Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the nose and throat, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97 (2013).  In light of the Veteran's service-connected disability and symptoms, the Board finds that the Veteran is most appropriately rated under Diagnostic Code 6502. 

Regarding an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), the first Thun element is not satisfied here.  The Veteran's service-connected rhinoseptoplasty is manifested by complaints of breathing problems and constant nasal congestion/drainage.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to diseases of the nose and throat provide disability ratings on the basis of nasal obstruction and discharge.  See 38 C.F.R. § 4.97, Diagnostic Code 6502, 6514 (2013).  Given the ways in which the rating schedule contemplates nose and throat disease, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected rhinoseptoplasty because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected rhinoseptoplasty has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). Assignment of staged ratings has been considered and is not for application. Fenderson, supra.

4.  Entitlement to an increased evaluation for service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation.

In a May 2008 rating decision, the RO granted service connection for status post Boxer's fracture, right fifth finger with open reduction and internal fixation and assigned a 0 percent evaluation, effective December 30, 2007, under Diagnostic Code 7805 (for the associated scar).  The Veteran is seeking an increased rating.

The Veteran underwent a VA examination in January 2008.  Ranges of motion were recorded as follows: active MP extension of 0 degrees with no limitation on repetitive use, active MP flexion of 0-70 degrees with no limitation on repetitive use, active PIP lacks 25 degrees from full extension to 75 degrees with no limitation on repetitive use, and active DIP lacks 5 degrees from full extension to 30 degrees with no limitation on repetitive use.  The Veteran was noted as having a well-healed 1.5 inch scar, which was not tender, not interfering with the range of motion of the joint, and without symptoms.  There was no current treatment.   He reported stiffness of the right little finger and that his right hand grip is weaker.  There was not ankylosis or deformity of the digits.  There was not a gap between the thumb pads and tips of fingers on attempted opposition of thumbs to fingers.  There was not a gap between finger and proximal transverse crease of hand on maximal flexion or finger.  There was not decreased strength for pushing, pulling, and twisting.  There was not decreased dexterity for twisting, probing, writing, touching, and expression.  The Veteran was diagnosed with residuals of boxer's fracture, right 5th finger, with open reduction and internal fixation causing pain. 
The Veteran also underwent a VA examination in July 2013, at which he reported pain at the site of the fracture and a weaker grip in his right hand than his left.  He denied any flare-ups in that the pain is constant.  He denied any treatment and was not being followed for this injury.  He denied any limitation or restriction from his injury with his work.  X-rays of the right little finger was obtained and demonstrate no acute fracture or dislocation.  There were two small screws of the fifth metacarpal head.  There was marginal osteophyte formation of the base of the first metacarpal.  No soft tissue abnormality was seen.  There was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and the fingers post-test.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no limitation of extension for the index finger or long finger post-test.   The Veteran did not have any functional loss or functional impairment of the any fingers or thumbs.  The examiner noted that the Veteran had additional limitation in range of motion in the little finger due to pain on movement following repetitive-use testing.   The Veteran had normal strength with regard to hand grip on muscle testing.  It was noted that the Veteran had no scars related to the condition.  He was noted as having degenerative arthritis associated with the fracture.  The examiner noted that DeLuca provisions could not be clearly delineated with any medical certainty.  During a flare up, he may have had further limitations in range of motion or functional capacity in terms of ambulation and/or sustained activities.  Endurance could also be limited during acute exacerbations.  Coordination is a central nervous system function.  The examiner could detect no objective evidence of weakness, incoordination, or lack of endurance.  Fatigue is a subjective complaint and he did not offer any complaints of fatigue.

In a July 2013 VA scar examination, the Veteran was noted as having scar on his right hand, which was not painful or unstable.  The scar was noted as 1.4 by 1 centimeters and linear.  

A February 2008 VA treatment record noted that the Veteran still experienced pain with things, such as gripping and handshaking. 
As noted above, during the pendency of this appeal, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective October 23, 2008.  As such, the Board will consider the criteria in effect both prior to and after October 23, 2008.

Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck, and is therefore not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

Regarding the remaining codes, the Board notes that the Veteran's finger scar is not deep, unstable, or painful, and does not cause limitation of motion.  It is not more than 144 square inches.  There are no other relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected right fifth finger scar under the criteria in effect prior to October 23, 2008.  As such, an increased evaluation for the Veteran's service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation is not warranted under these criteria. 

With regard to the criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 continues to evaluate disfigurement of the head, face, or neck, and is therefore inapplicable.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  

Regarding the remaining codes, the evidence does not show that the Veteran's finger scar is deep, nonlinear, and is at least 6 square inches, or superficial and nonlinear and at least 144 square inches.  Nor is the scar unstable, painful, or causative of limitation of motion.  Therefore, a compensable evaluation is not warranted under the revised criteria. 

The Board has also considered whether a compensable evaluation is warranted for the Veteran's service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation under diagnostic criteria other than those for evaluating scar or skin conditions.

With regard to the criteria for evaluating the digits under 38 C.F.R. § 4.71a, the Board notes that there is no medical evidence of record reflecting that the Veteran has ankylosis of any digits.  Moreover, Diagnostic Code 5230 evaluates limitation of motion for the ring or little finger.  However, a compensable evaluation is not available under this diagnostic code.  As such, the Board finds there are no other diagnostic criteria available under which the Veteran could be afforded a compensable evaluation for this service-connected disability.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of pain and stiffness, as well as a weakened grip.  However, at the July 2013 VA examination, it was noted that he denied any limitation or restriction from his injury with his work.  There was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation of motion for any fingers post-test.  The examiner noted that the Veteran did not have any functional loss or functional impairment of any fingers or thumbs.  The Veteran had normal strength with regard to hand grip on muscle testing, and the examiner could detect no objective evidence of weakness, incoordination, or lack of endurance.  As such, while the Board notes the Veteran's complaints of pain, stiffness, and a weakened grip, there is no objective evidence of a functional loss or additional limitation of motion due to these complaints.  Therefore, an increased evaluation is not available under 38 C.F.R. §§ 4.40  or 4.45 or under the provisions of Deluca.

Regarding an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), the first Thun element is not satisfied here.  The Veteran's service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation is manifested by complaints of pain, stiffness, and a weakened grip.  These complaints, and their resulting impairment, are contemplated by the rating schedule, but the objective evidence does not actually show these manifestations.  The diagnostic codes in the rating schedule corresponding to disabilities of the skin and limitation of motion of the individual digits, as well as the provisions under Deluca and under 38 C.F.R. §§ 4.40 or 4.45, provide disability ratings on the basis of complaints of pain, stiffness, and weakness.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5230, 4.118, Diagnostic Code 7805 (2013).  Given the ways in which the rating schedule contemplates scars and disabilities of the individual digits, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

5.  Entitlement to an increased evaluation for service-connected laceration of the left thumb.

A noncompensable evaluation is currently assigned to the Veteran's service-connected laceration of the left thumb, effective December 30, 2007, under Diagnostic Code 7805.  The Veteran is seeking an increased rating. 

The Veteran underwent a VA examination in January 2008.  Ranges of motion were recorded as follows: 0-12 degrees of active CMP flexion with no limitation on repetitive use, 0-50 degrees of active palmar abduction with no limitation on repetitive use, 0-45 degrees of active radial abduction with no limitation on repetitive use, MP of 0-45 degrees with no limitation on repetitive use, IP extension of 0-40 degrees with no limitation on repetitive use, and IP flexion of 0-45 degrees with no limitation on repetitive use.  The Veteran had a 1.5 inch long, arch-shaped scar, which was not tender, was well healed, did not interfere with range of motion, and was without symptoms.  The examiner noted that the Veteran had no symptoms and no current treatment.  He had a previous tendon surgery.  The examiner noted that there was not a decrease in hand strength or dexterity.   There was not ankylosis or deformity of the digits.  There was not a gap between the thumb pads and tips of fingers on attempted opposition of thumbs to fingers.  There was not a gap between finger and proximal transverse crease of hand on maximal flexion or finger.  There was not decreased strength for pushing, pulling, and twisting.  There was not decreased dexterity for twisting, probing, writing, touching, and expression.  The examiner diagnosed the Veteran with laceration of the left thumb, recovered; free of residuals; asymptomatic; with no limitation of function problem associated with the diagnosis of left thumb injury. 

As discussed above, during the pendency of this appeal, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective October 23, 2008.  As such, the Board will consider the criteria in effect both prior to and after October 23, 2008.

With regard to the criteria in effect prior to the October 23, 2008, amendment, the Board notes that Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  As the Veteran's service-connected disability being evaluated relates to the thumb, this diagnostic code is inapplicable. 

With respect to the other codes, the Veteran's thumb scar is not deep.  Nor is it more than 144 square inches, unstable, painful, or causative of limitation of motion.  

The Board notes that there are no other relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected laceration of the left thumb under the criteria in effect prior to October 23, 2008.  As such, an increased evaluation for the Veteran's service-connected laceration of the left thumb is not warranted under these criteria. 
With regard to the criteria in effect as of October 23, 2008, the Board notes that Diagnostic Code 7800 continues to evaluate disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).  As the Veteran's service-connected scar is related to his thumb, this diagnostic code is inapplicable. 

Regarding the remaining codes, the evidence does not show that the Veteran's thumb scar is deep, nonlinear, and is at least 6 square inches, or superficial and nonlinear and at least 144 square inches.  Nor is the scar unstable, painful, or causative of limitation of motion.  

There are no relevant skin diagnostic code sections for consideration in rating the severity of the Veteran's service-connected laceration of the left thumb, other than those which have already been discussed above.  Additionally, there are no other diagnostic criteria apart from the skin diagnostic codes under which the Veteran could obtain a compensable evaluation for his service-connected laceration of the left thumb.  As such, a compensable evaluation is not warranted for the Veteran's service-connected laceration of the left thumb for any period of time on appeal.

Regarding extraschedular evaluation, the first Thun element is not satisfied here.  Essentially, the Veteran's service-connected laceration of the left thumb has no symptoms.  As such, there is nothing exceptional or unusual about the Veteran's laceration of the left thumb disability.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his laceration of the left thumb has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

6.  Entitlement to service connection for status post avulsion fracture of the left fifth metatarsal.

The Veteran asserts that that he suffers residuals from an in-service avulsion fracture of the left fifth metatarsal.

The evidence of record reflects that the Veteran suffered an avulsion fracture of the left foot of the 5th metatarsal base in March 1999.  

Post service, the Veteran underwent a VA examination in January 2008.  The examiner reviewed the claims file.  The examiner noted that the Veteran fractured his left fifth metatarsal while stationed in Hawaii but that he recovered and was able to function with no limitation.  An x-ray report of the left foot revealed no evidence of acute injury or destructive process seen; residuals deformity of the midshaft of the second and third metatarsal with numerous adjacent metallic fragments consistent with prior gunshot wound and posttraumatic changes; unremarkable remaining bones and joints; and unremarkable soft tissues.  Upon examination, the examiner diagnosed the Veteran with residuals of 5th metatarsal fracture, left foot.  

In light of the fact that the Veteran fractured his left fifth metatarsal in service, and the January 2008 VA examiner noted the Veteran as having residuals of 5th metatarsal fracture of the left foot, despite giving no indication as to of what these residuals consist, the Board remanded this issue in July 2013 to afford the Veteran an appropriate VA examination to determine whether he currently has a diagnosed disability related to residuals of a 5th metatarsal fracture of the left foot that was caused or aggravated by his active duty service.  

The Veteran underwent a VA foot examination in July 2013.  Unfortunately, the examiner did not discuss the issue of service connection regarding the 5th metatarsal fracture of the left foot.  

The Veteran underwent a VA hand and finger examination in July 2013.  This examination discussed the Veteran's right hand condition.   The examiner stated that he was asked to provide an opinion as to whether it is at least as likely as not that any disability related to a fracture of the left fifth metatarsal had its onset in service or was otherwise caused or aggravated by his active service.  The examiner noted that the Veteran was on active duty in 2001, and that it is at least as likely as not that any disability related to a fracture of the left fifth metatarsal had its onset in service.  However, again, no indication as to of what these consist were provided.

The Veteran was scheduled for another VA examination in September 2013, for which he failed to report.  As such, the Board must evaluate the claim based on the evidence of record. 

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of the 5th metatarsal fracture of the left foot to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis of the 5th metatarsal fracture of the left foot cannot be granted on a presumptive basis.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).

The Board acknowledges that the Veteran suffered an avulsion fracture of the left foot of the 5th metatarsal base during service.  However, based on the evidence of record, the Board finds that a chronic disorder did not develop as a result of this event in active service.  The claims file contains no medical evidence documenting a diagnosable left 5th metatarsal disability.  The January 2008 VA examiner noted the Veteran as having residuals of 5th metatarsal fracture, left foot but failed to identify these residuals.  The examiner noted that, while the Veteran fractured his left fifth metatarsal while stationed in Hawaii, he recovered and was able to function with no limitation.  An x-ray report of the left foot revealed no evidence of acute injury or destructive process seen; residuals deformity of the midshaft of the second and third metatarsal with numerous adjacent metallic fragments consistent with prior gunshot wound and posttraumatic changes; unremarkable remaining bones and joints; and unremarkable soft tissues.  Therefore, the claims file contains no objective medical evidence of a current left 5th metatarsal disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).  While the Board recognizes the Veteran's sincere belief in his claim, there is no competent medical evidence of record documenting current objective residuals related to avulsion fracture of the left foot of the 5th metatarsal.  As such, service connection is not warranted.

The Board has considered the Veteran's lay assertions that he has a current disability of some sort related to this in-service fracture.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Here, the Board finds that, while the Veteran is capable of observing certain symptoms, such as pain, he is not capable of diagnosing a 5th metatarsal disability.  This is because he does not have training in the internal disease processes of the musculoskeletal system.  As such, the Veteran's opinion is provided some weight as to his symptoms, his opinion is afforded little weight in the analysis of whether a current diagnosable disability exists.  
Therefore, as the claims file contains no medical evidence documenting objective evidence of a current diagnosis, and the Veteran is not competent to diagnose such a disability, the evidence weighs against service connection.  

In summary, the Board finds that the preponderance of the evidence is against the claim for service connection for status post avulsion fracture of the left fifth metatarsal, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to an increased rating for service-connected status post gunshot wound of the left foot with posttraumatic changes, degenerative arthritis and hallux valgus is denied.

Entitlement to an increased evaluation for service-connected degenerative disc disease of the lumbar spine is denied.

Entitlement to an increased evaluation for service-connected residuals of rhinoseptoplasty is denied.
Entitlement to an increased evaluation for service-connected status post Boxer's fracture, right fifth finger, with open reduction and internal fixation is denied.

Entitlement to an increased evaluation for service-connected laceration of the left thumb is denied.

Entitlement to service connection for status post avulsion fracture of the left fifth metatarsal is denied.





	(CONTINUED ON NEXT PAGE)
REMAND

Additional development is needed prior to the adjudication of the claim for an increased evaluation for service-connected tinea cruris, and the claim for service connection for a left knee disability.

In July 2013, the Veteran's claim for entitlement to an increased evaluation for service-connected tinea cruris was remanded in part to afford the Veteran a VA examination to determine the current severity of this disability. 

In a July 2013 VA examination report, the Veteran reported a rash with itching on his abdomen that reappears every winter.  He stated the rash recently resolved but he is sure it will return next winter.  Upon examination, the skin of the abdomen was smooth without signs of infection, excoriation, or disfigurement.  There was no inflammation, edema, or keloid formation.  The skin was normal pigmented.  There was no edema or keloid formation.  There was no evidence of residual of tinea cruris.  Exposed area was 0 percent, and the entire body affected was 0 percent.  

In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  In the case at hand, it is clear that the Veteran's tinea cruris was not evaluated during an active stage.  As such, the Board finds that this issue must be remanded in order to provide the Veteran a new VA examination during an active stage of his tinea cruris.  

Regarding the left knee disability, a June 1999 service treatment record indicated that the Veteran complained of left knee pain following an incident in which his knee gave out while playing volleyball.  A July 1999 service treatment record noted that the Veteran complained of locking of the left knee after slipping in the shower and falling.  The Veteran was noted as having a left lateral collateral ligament sprain.  

In a January 2008 VA general medical examination report, the examiner diagnosed the Veteran with Osgood-Schlatter disease of the left knee, indicated by x-ray report; and residuals of a left knee injury, normal x-ray report, insufficient evidence to warrant an acute diagnosis.  The Veteran underwent another VA examination in July 2013, at which he was diagnosed with a left knee strain.  That examiner explained that Osgood-Schlatter disease is an overuse injury that occurs in the knee area of growing adolescents.  Young adolescents who participate in certain sports, including soccer, gymnastics, basketball, and distance running, are most at risk for this disease.  In some patients, Osgood-Schlatter symptoms may last for 2 to 3 years.  However, most symptoms will completely disappear with completion of the adolescent growth spurt, around age 14 for girls and age 16 for boys.  He then indicated that the Veteran's knee injury occurred in 1997, which would make him 20 years old at the time.  In the examiner's opinion, this Veteran's degenerative arthritis and Osgood-Schlatter disease is reflected by an adolescents condition and is less likely as not related to the injury of the knee the Veteran sustained while in service.

It appears that the examiner is linking the Veteran's current disability to a preexisting childhood disease.  This raises the issue of the presumption of soundness and aggravation.  Accordingly, additional medical inquiry is required.

While on remand, the AOJ should take this opportunity to obtain any recent VA treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file. 

2. Provide the Veteran with an appropriate VA examination in order to determine the current severity of his service-connected tinea cruris during an active stage of the disease.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should specifically note the percentage of exposed areas (the head, face, neck, and hands only) that are affected by the Veteran's service-connected tinea cruris, as well as the percentage of the total body affected.  The examiner should also note the Veteran's complaints regarding symptoms associated with this disability.  Any and all opinions must be accompanied by a complete rationale.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left knee disability, to include Osgood-Schlatter disease.  All testing deemed necessary is required, and the results must be reported in detail.  Review of the entire file is required; however, attention is invited to the entrance examination, in-service treatment for left knee pain and locking in June and July 1999, and the July 2013 VA opinion indicating a preexisting disability causing the current knee disability.  

Upon review of the file and examination of the Veteran, the examiner is asked to render opinions as to the following:

a.  Does the Veteran currently have Osgood-Schlatter disease?

b.  If so, did it clearly and unmistakably preexist the Veteran's entrance into service. 

c.  If so, was it clearly and unmistakably not aggravated beyond its natural progression during this period of service? 

d.  If the knee disability did not clearly and unmistakably preexist service, is it at least as likely as not that the current knee disability is related to the in-service treatment for knee pain and locking?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "clearly and unmistakably" means obvious and manifest.  Furthermore, the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


